Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 11-13, 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0209293 by Varma et al. (Varma).
With respect to claim 1, Varma teaches  a program causing a computer used by a user to execute an operation comprising: 
providing a chat function for transmitting and receiving a message between the user and a registered chatting partner; and  allowing the user, while the user is in a vehicle to transmit and receive a message to and from a predetermined chatting partner, who is associated with the vehicle, by using the chat function.  
(Fig. 2A-2C –Paragraphs 58, 80-86, 97-101– user can initiate a chat function though a customer support control for example to initiate messaging between a user and a partner associated with the vehicle (i.e. a customer service rep associated with the transportation service). This messaging can, for example, be used to add another destination.  Additionally, the messaging interface  can be continuously updated through the delivery phase to provide relevant updated data for presentation “via messaging page 216”. Thus the chat function is provided “while the user is in a vehicle”.)
With respect to claim 2, Varma teaches the program according to claim 1, wherein the operation further comprises registering the predetermined chatting partner while the user is in the vehicle. (Paragraph 83-85, 140 – user is not restricted as to where the user (in vehicle or not in the vehicle) initiates the messaging function (registers with the chatting partner), the messaging control function is available in either situation)
With respect to claim 3, Varma teaches the program according to claim 1, wherein the operation further comprises registering the predetermined chatting partner before the user boards the vehicle. (Paragraph 83-85, 140 – user is not restricted as to where the user (in vehicle or not in the vehicle) initiates the messaging function (registers with the chatting partner), the messaging control function is available in either situation)
With respect to claim 6, Varma teaches the program according to claim 1, wherein the predetermined chatting partner includes a dialogue agent of the vehicle or a dialogue agent of a business operator who provides a service for dispatching the vehicle. (Fig. 2A-2C Paragraphs 58, 80-86, 97-101 – dialogue agent shown in figs providing update to destination)
With respect to claim 7, Varma teaches the program according to claim 1, wherein the operation further comprises transmitting, as the message, a message indicating a request of the user, using the chat function. (Fig. 2A-2C Paragraphs 58, 80-86, 97-101 – dialogue agent shown in figs shows message request from user for adding a destination)
With respect to claim 8, Varma teaches the program according to claim 7, wherein the request of the user includes a request regarding a destination. (Fig. 2A-2C Paragraphs 58, 80-86, 97-101 – dialogue agent shown in figs shows message request from user for adding a destination).
Claims 11, 12, 13, 16, 17, 18 are similar in scope to claims 1-3 and 6-8 and are rejected based on the same rationale. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0209293 by Varma et al. (Varma) in view of US 20210114616 by Altman (Altman)
With respect to claim 4, Varma teaches the program according to claim 2, but does not discuss ending the chat session with the customer support rep such that Varma does not explicitly disclose wherein the operation further comprises canceling the registration of the predetermined chatting partner after the user alights from the vehicle.
Altman teaches that a passenger can join in a bonded communication associated with a vehicle and that this bonded communication will stop once the passenger leaves the vehicle.  (Paragraphs 21,24, 155 - the examiner considers a stopping of a bonded communication to be functionally equivalent to "canceling the registration”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have registration in Varma cancel after the user alights as in Altman.  Using a known technique for ending a registration for providing the predictable result of  handling the registration in the scenario of a user arriving at their destination in Varma would have been obvious. 
Claim 19 is similar in scope to claim 4 and is rejected based on the same rationale. 

Claim(s) 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varma in view of US 20120290952 by Paluch (Paluch).
With respect to claim 5, Varma teaches the program according to claim 1.  While the user will eventually alight the vehicle upon arriving at their final destination in the scenario of Fig. 2A-2C, Varma does not explicitly disclose wherein the operation further comprises hiding the message transmitted or received between the user and the predetermined chatting partner.
Paluch teaches that after a chatting session has ended, the messages can be hidden (Paragraph 94).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the chat messages of Varma be hidden a the end of the session as in Paluch.  One would be motivated to have this as it provides user convenience in not cluttering the user interface with past information.
Claim 20 is similar in scope to claim 5 and is rejected based on the same rationale. 


Claim(s) 9, 10, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varma in view of US 20200162859 by Mitra et al. (Mitra).
With respect to claim 9, Varma teaches the program according to claim 7, but does not explicitly disclose wherein the request of the user includes a request regarding an environment of an inside of the vehicle.
Mitra teaches a vehicle occupant messaging system that connects with a mobile device of a passenger.  Through prompts, the passenger can request changes to vehicle subsystems such as the climate control system. (Paragraph 7,11, 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the request in Varma be a request regarding an environment of the vehicle as in Mitra. One would be motivated to have this as it is desirable to provide a vehicle control solution through mobile devices that are commonly owned by passengers (Paragraph 1, 7 Mitra).
With respect to claim 10, Varma as modified teaches the program according to claim 9, wherein the environment includes temperature, humidity, air volume, or wind direction. (Mitra Paragraph 1, 15As combined above, Mitra’s vehicle climate control subsystem would include temperature, humidity, air volume, or wind direction)
Claims 14 and 15 are similar in scope to claims 9 and 10 and are rejected based on the same rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210218812 by Vassilovski – discloses a passenger registering with a vehicle messaging system for transport specific information such as ETA, requesting a stop.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R LAZARO/Primary Examiner, Art Unit 2455